Citation Nr: 0702739	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-18 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 40 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran's June 2005 VA Form 9, Appeal to Board of 
Veterans' Appeals, reflects that he requested a hearing at 
the RO before a Veterans Law Judge.  However, the veteran 
subsequently notified the RO that he was unable to attend the 
hearing and requested that his claim be adjudicated without 
the benefit of such a hearing.  Accordingly, the Board 
concludes that the appellant has effectively withdrawn his 
request for a hearing in connection with this appeal.  
38 C.F.R. §§ 20.702(d), 20.704(d) (2006).


FINDING OF FACT

The evidence does not show that the veteran's service-
connected diabetes mellitus has involved episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
veteran's service-connected diabetes mellitus have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.7, 4.21, 4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's diabetes mellitus is currently evaluated as 40 
percent disabling under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119.  Under Diagnostic Code 7913, the next higher 
evaluation, 60 percent, is assigned when the disability 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Note 1 to Diagnostic Code 7913 states that 
compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

Review of the claims file reflects that, by a May 2005 rating 
decision, the RO assigned an increased rating of 40 percent 
disabling for diabetes mellitus, type II.  In addition, 
service connection and separate disability evaluations, all 
as due to the diabetes mellitus, are in effect for the 
following conditions: diabetic neuropathy, left upper 
extremity; diabetic neuropathy, right upper extremity; 
diabetic neuropathy, left lower extremity; diabetic 
neuropathy, right lower extremity; ischemic heart disease, 
status post coronary artery bypass graft; hypertension; and 
diabetic retinopathy.  Thus, symptomatology associated with 
these disabilities (upon which the veteran is receiving VA 
compensation for those separate disorders) may not be 
utilized to rate the underlying diabetes mellitus which is 
presently on appeal.  38 C.F.R. § 4.119.

The medical evidence, to include an April 2005 report of VA 
examination, shows poor control of diabetes with insulin, 
veteran unable to exercise, his activity level is minimal, 
and he has a generally sedentary lifestyle.  His ability to 
follow a diet is minimal and he has limited ability to lose 
weight.  The April 2005 examination report further shows that 
the veteran has no history of hypoglycemia or diabetic 
ketoacidosis requiring hospital admission.  

Upon review of the evidence, the Board finds that the overall 
disability picture from diabetes mellitus does not more 
closely approximate the criteria for a rating greater than 40 
percent disabling.  38 C.F.R. § 4.7.  Specifically, there is 
no evidence in any of the VA treatment records or 
examinations of episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization or twice a month visits 
to a diabetic care provider.  Post-service medical records, 
as a whole, provide evidence against this claim. 

Considering the evidence in light of the rating criteria, the 
Board cannot conclude that the overall disability picture 
from diabetes mellitus more closely approximates the criteria 
for a 60 percent rating under Code 7913.  38 C.F.R. § 4.7.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 40 
percent for diabetes mellitus.  38 C.F.R. § 4.3.

Furthermore, the Board finds no reason to refer the claim to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated for his disability by the regular 
rating schedule.  VAOPGCPREC 6-96; see 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).

Finally, the Board notes that the veteran seeks a 100 percent 
rating for his diabetes.  As of the June 2005 rating 
decision, the veteran's combined evaluation for his diabetes 
mellitus and associated complications is 80 percent and he 
was granted entitlement to individual unemployability 
effective from February 2005, effectively a 100 percent 
evaluation for diabetes and the conditions associated with 
his diabetes. 

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in April 
2004 and March 2005 and provided to the appellant prior to 
the May 2005 rating decision on appeal satisfies the duty to 
notify provisions as these letters discuss the criteria with 
respect to the appellant's claim.  Therefore, the veteran has 
been provided with adequate notice and, inasmuch as the claim 
is denied, the issues of effective date and schedular rating 
are not for consideration and there can be no possibility of 
prejudice.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Moreover, the Federal Circuit recently held that an SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

As for the duty to assist, the RO has obtained the veteran's 
service, VA, and private medical records, copies of his VA 
examination reports, and he has submitted lay evidence in the 
form of his written communications.  The evidence associated 
with the claims file adequately addresses the requirements 
necessary for evaluating the claim decided herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the appellant has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claim, his claim was readjudicated in a 
statement of the case, and there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless error.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.)  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


